PER CURIAM
Claimant petitions for review of an order of the Employment Appeals Board which found that she had failed without good cause to accept suitable work when offered, ORS 657.176(2)(e), and that she had received benefits either as a result of misrepresentation or of failure to disclose that refusal. ORS 657.310. The Board ordered claimant to repay benefits which she had received. ORS 657.310.
Substantial evidence supports the Board’s decision that claimant failed without good cause to accept suitable work when offered and that she must repay benefits. The Board’s decision, however, does not specify the week or weeks for which claimant received benefits that she must repay. See ORS 657.310(2). On her claim for benefits of December 8, 1983, claimant certified that she did not refuse an offer of work during the weeks ending November 26, 1983, and December 3, 1983. Claimant had received a letter dated November 21, 1983, offering employment that, by its terms, gave her until November 28, 1983, to respond to the offer. Accordingly, the Board should consider whether claimant’s statement respecting the week ending November 26, 1983, is accurate and for what week or weeks she must repay benefits.
Remanded for reconsideration to specify the week or weeks for which claimant must repay benefits; otherwise affirmed.